Citation Nr: 1645553	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a gallbladder disorder, to include as due to stress and radiation.

2.  Entitlement to service connection for Barrett's esophagus as due to stress and radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in December 2011 and a transcript of the hearing is of record.  In August 2014, the Veteran was notified that the VLJ who took testimony at the December 2011 hearing was no longer employed by the Board, and that he had the option to testify at a hearing before another VLJ.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707, 38 C.F.R. § 20.717 (2015).  The Veteran responded in August 2014 that he did not wish to participate in a new hearing before another VLJ.

In August 2013, the Board denied the Veteran's claims, and the Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, pursuant to a Joint Motion for Remand (JMR), the Court vacated the August 2013 decision.  The Board remanded the claims in September 2014 for further development in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board's September 2014 remand specifically directed the AOJ to schedule the Veteran for a VA examination with a "physician with expertise in the treatment and etiology of gastrointestinal disorders."  However, the November 2014 Disability Benefits Questionnaire and the subsequent February 2015, October 2015 and January 2016 addendums were all completed by the same Nurse Practitioner.  As contended by the Veteran's representative in the October 2016 Informal Hearing Brief, the fact that the examinations were not performed by a gastroenterologist is in direct conflict with the Board's September 2014 remand directive.  

As the Veteran has a right as a matter of law to compliance with the Board's previous remand directive, another remand is necessary prior to adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a gastroenterologist, or a physician with similar clinical expertise, to ascertain the nature and etiology of the Veteran's residuals of gallbladder disease and Barrett's esophagus.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  

The examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that gallbladder disease or Barrett's esophagus first manifested during active service, or whether either disability is otherwise related to active service, to include as a result of the Veteran's claimed exposure to both stress and radiation.

In addressing the above question, the examiner should discuss the clinical significance, if any, on the following:  

* The Veteran's May 1959 complaint of morning chest pain, diagnosed as anterior chest wall syndrome.  The examiner should indicate whether this complaint represented an early manifestation of the Veteran's gallbladder disease or Barrett's esophagus.

* The Veteran's reported in service history for treatment for gastrointestinal complaints, including the Veteran's report that he took antacid and other medications from a medic.  

* The gastrointestinal symptoms that the Veteran experienced in the years following his service, as evidenced in treatment records from December 1969, and January 1977, among other records.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).





2.   Thereafter, the AOJ should re-adjudicate the claim.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




